                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 15-cr-00475-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                   9             v.                                          RECONSIDERATION; SETTING
                                                                                             POST-DISCLOSURE BRIEFING
                                  10     ELIZABETH CALDERON,                                 SCHEDULE
                                  11                    Defendant.                           [Re: ECF 175]
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is the Government’s motion for reconsideration of the Court’s April 25,
                                  14
                                       2019 Order (ECF 170) compelling certain discovery under Rule 6 of the Rules Governing Section
                                  15
                                       2255 Proceedings. Mot., ECF 175. Petitioner opposes this motion in part. Opp., ECF 176. For
                                  16
                                       the reasons discussed below, the motion is GRANTED.
                                  17
                                         I.   BACKGROUND
                                  18
                                              On September 9, 2016, Petitioner Elizabeth Calderon agreed to plead guilty to counts 1,
                                  19
                                       20, and 21 of the indictment, for (1) filing a false tax return in violation of 26 U.S.C. § 7206(1);
                                  20
                                       (2) aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1) and (c)(5); and (3) making a
                                  21
                                       false statement to a federally insured institution in violation of 18 U.S.C. § 1014, respectively.
                                  22
                                       ECF 149-2. Ms. Calderon entered a guilty plea on September 12, 2016. ECF 149-3. On February
                                  23
                                       1 and March 13, 2017, Ms. Calderon provided to the Government in proffer sessions certain
                                  24
                                       information regarding five other individuals who had engaged in alleged criminal activity,
                                  25
                                       including the phone number of one Mr. Jorge Vissani. See ECF 158-2. The Government indicted
                                  26
                                       these five individuals on July 13, 2017. See United States v. Vissani, No. 17-cr-379-LHK (N.D.
                                  27
                                       Cal.), ECF 1. Four of the five individuals subsequently pled guilty, and Mr. Vissani remains a
                                  28
                                   1   fugitive. See Vissani, No. 17-cr-379, ECF 77, 75, 58, 44, 55–56. Ms. Calderon was sentenced in

                                   2   this case on September 5, 2017. ECF 109. Neither the Government nor Ms. Calderon’s attorney

                                   3   raised her cooperation at her sentencing hearing. See ECF 149-5.

                                   4          On September 20, 2018, Ms. Calderon filed a motion to vacate her sentence under 28

                                   5   U.S.C. § 2255. ECF 146. As grounds for relief, she claims (1) that the Government breached the

                                   6   plea agreement by not informing the Court at sentencing that Ms. Calderon had cooperated with

                                   7   the Government in its investigation of other individuals, see ECF 149 at 6–11; and (2) that her

                                   8   attorney provided ineffective assistance of counsel because he too failed to inform the Court that

                                   9   Ms. Calderon had cooperated with the Government. Id. at 11–19. The Court ordered the

                                  10   Government to respond on September 26, 2018, and the Government responded on November 21,

                                  11   2018, ECF 155. Ms. Calderon filed her traverse on January 3, 2019. ECF 158.

                                  12          On February 5, 2019, the Court held that “the factual allegations, if true, state a claim on
Northern District of California
 United States District Court




                                  13   which relief could be granted. . . . Specifically, resolution of the issues turns on whether and to

                                  14   what degree Ms. Calderon cooperated with the Government (and conversely whether and to what

                                  15   degree she refused to cooperate).” ECF 159 at 2. The Court ordered the parties to submit a joint

                                  16   statement regarding the need for discovery in this case. Id.

                                  17          In the joint statement, Petitioner indicated a desire to request the following discovery under

                                  18   Rule 6 of the Rules Governing Section 2255 Proceedings:

                                  19          (a) handwritten and/or contemporaneous electronic notes, if any, of Ms. Calderon’s
                                              proffer sessions;
                                  20

                                  21          (b) any follow-up documents investigating the accuracy of Ms. Calderon’s
                                              cooperation;
                                  22
                                              (c) internal evaluations and/or memoranda regarding Ms. Calderon’s cooperation;
                                  23
                                              (d) any documents or records indicating that Ms. Calderon’s cooperation was
                                  24          revealed to targets of investigation and/or to indicted defendants in other cases;
                                  25          (e) documents regarding the government’s efforts to locate Jorge Vissani in which
                                  26          reference is made to telephone numbers and/or other information provided by Ms.
                                              Calderon; and
                                  27
                                              (f) any documents reflecting use of information provided by Ms. Calderon.
                                  28
                                                                                          2
                                   1   ECF 161 at 1. The Government subsequently stated that it opposed only requests (c)–(f), see

                                   2   Resp., so the Court ordered the Government to produce documents responsive to (a) and (b) by

                                   3   April 3, 2019, ECF 165. The Court then ordered Petitioner to file a brief in support of her other

                                   4   requests, stating it would “evaluate the appropriateness of the discovery requests using the

                                   5   standards set forth in Federal Rule of Criminal Procedure 16 and Federal Rules of Civil Procedure

                                   6   26–37.” ECF 165.

                                   7          After briefing from the parties, the Court granted Petitioner’s requests for categories (d)–

                                   8   (f) and asked the Government to submit additional briefing in support of its privilege arguments as

                                   9   to discovery in category (c). ECF 168. The Government indicated that it had “not identified any

                                  10   documents responsive to Petitioner’s discovery request Item C with respect to which it will assert

                                  11   any privilege,” ECF 169, so on March 29, 2019, the Court ordered the Government to produce

                                  12   discovery as to Item C by April 29, 2019, ECF 170. On April 24, 2019, the Government moved
Northern District of California
 United States District Court




                                  13   the Court to stay the deadline to produce responsive documents because it had identified several

                                  14   Item C documents that it believes may be privileged. ECF 172. Petitioner opposed this motion.

                                  15   ECF 173. The Court construed the motion to be a leave to file a motion for reconsideration of the

                                  16   Court’s order granting Item C discovery and granted it. ECF 174.

                                  17          On May 2, 2019, the Government moved for reconsideration of the Court’s order granting

                                  18   Item C discovery as to two documents (ECF 175) and Petitioner opposed the motion in part.

                                  19    II.   DISCUSSION
                                  20          Through its motion, the Government seeks to exempt two documents from Petitioner’s

                                  21   Item C request for internal evaluations and/or memoranda regarding Ms. Calderon’s cooperation:

                                  22   (1) “an internal memorandum submitted by an Assistant U.S. Attorney to the Criminal Chief of

                                  23   the U.S. Attorney’s Office on May 3, 2017, concerning the sentencing in this case, USSG § 5K1.1,

                                  24   and other subjects,” Mot. at 1–4; and (2) “a spreadsheet prepared by a Special Agent on behalf of

                                  25   the U.S. Attorney’s Office after Defendant filed her Motion for Discovery,” Mot. at 5.

                                  26          Petitioner does not oppose the Government’s assertion of privilege as to the spreadsheet,

                                  27   so the Court GRANTS the Government’s motion as to that document. However, Petitioner does

                                  28
                                                                                        3
                                   1   oppose the Government’s assertion as to the memorandum.1

                                   2          The Government asserts several privileges over the memorandum, and Petitioner argues in

                                   3   response both that the Government has waived any privilege and that the memorandum, to the

                                   4   extent it comments on petitioner’s cooperation, is not privileged, Opp. at 2, ECF 176. Because the

                                   5   Court holds that the deliberative process and work product privileges protect this document and

                                   6   that the Government did not waive these privileges, the Court does not address the other asserted

                                   7   privileges. The Court first addresses the privileges and then the question of waiver.

                                   8          The Ninth Circuit’s decision in United States v. Fernandez, 231 F.3d 1240 (9th Cir. 2000)

                                   9   is instructive as to the privilege issues, though the procedural posture of the case is quite distinct.

                                  10   The district court in Fernandez had sanctioned the government for refusing to produce a

                                  11   confidential evaluation and memorandum written and submitted by the U.S. Attorney to the

                                  12   Attorney General for the Attorney General to use in deciding whether the Government should seek
Northern District of California
 United States District Court




                                  13   the death penalty against the defendants. Id. at 1242–43. The Ninth Circuit reversed, holding that

                                  14   the Government could properly withhold the documents pursuant to the deliberative process and

                                  15   work product privileges.

                                  16          The Court first set forth the law with respect to the deliberative process privilege and found

                                  17   that it covered the evaluation and memorandum. To be protected by the deliberative process

                                  18   privilege, “a document must be both (1) ‘predecisional’ or antecedent to the adoption of agency

                                  19   policy and (2) ‘deliberative,’ meaning it must actually be related to the process by which policies

                                  20   are formulated.” Id. at 1246 (internal quotation marks omitted) (quoting Nat’l Wildlife Fed’n v.

                                  21   United States Forest Serv., 861 F.2d 1114, 1117 (9th Cir.1988)). The purpose of the privilege, the

                                  22   court recognized, is to “encourage[] forthright and candid discussions of ideas and, therefore,

                                  23   improve[] the decisionmaking process.” Id. The Ninth Circuit held that the documents met both

                                  24   of these criteria. The documents were “predecisional” because they were submitted “before the

                                  25   Attorney General makes the final decision whether to seek the death penalty.” Id. And they were

                                  26
                                  27   1
                                         Petitioner also again raises her objection to the Court’s reconsideration of its original order
                                  28   allowing discovery. Opp at 1 n.1. The Court already rejected this argument in its order granting
                                       the Government’s motion for leave to file a motion for reconsideration. ECF 174.
                                                                                           4
                                   1   “deliberative” because they “contain[ed] opinions, recommendations, or advice about agency

                                   2   policies”—namely, “decid[ing] whether the death penalty is appropriate” in a given case. Id. at

                                   3   1246–47. Importantly, the court noted that “[a]lthough the documents at issue include ‘facts and

                                   4   evidence,’ which are not protected by the deliberative process privilege, that factual material is so

                                   5   interwoven with the deliberative material that it is not severable.” Id. at 1247 (citation omitted);

                                   6   see also Worldnetdaily.com, Inc. v. U.S. Dep’t of Justice, 215 F. Supp. 3d 81, 83 (D.D.C. 2016)

                                   7   (holding that memorandum by Assistant U.S. Attorneys to their superiors recommending against

                                   8   prosecution was protected by deliberative process privilege).

                                   9          The court then held that the work product privilege also applied. The primary purpose of

                                  10   the work product privilege is to “prevent exploitation of a party’s efforts in preparing for

                                  11   litigation.” Id. at 1247 (quoting Admiral Ins. Co. v. United States Dist. Court, 881 F.2d 1486,

                                  12   1494 (9th Cir. 1989)). “Rule 16 of the Federal Rules of Criminal Procedure recognizes the work
Northern District of California
 United States District Court




                                  13   product privilege and exempts from production ‘reports, memoranda, or other internal government

                                  14   documents made by the attorney for the government or any other government agent investigating

                                  15   or prosecuting the case.’” Id. (quoting Fed. R. Crim. P. 16(a)(2)). The Ninth Circuit held that the

                                  16   documents in question fell “squarely within the ambit of the work product privilege as they both

                                  17   [were] internal government documents prepared by the U.S. Attorney in anticipation of litigation.”

                                  18   Id.; see also United States v. Zingsheim, 384 F.3d 867, 869 (7th Cir. 2004) (holding U.S.

                                  19   Attorney’s memoranda and reports regarding decision to file U.S.S.G. § 5K1.1 motions are

                                  20   protected by various privileges, including deliberative process privilege and work product

                                  21   privilege).

                                  22          The reasoning in Fernandez applies equally here. The memorandum at issue is covered by

                                  23   both privileges. First, the memorandum is both predecisional and deliberative. Written on May 3,

                                  24   2017, nearly four months before final sentencing in the case, the memorandum from the Assistant

                                  25   U.S. Attorney to the Criminal Chief of the U.S. Attorney’s Office discusses the sentencing in the

                                  26   case and Section 5K1.1—that is, it contains intra-agency discussions about a final policy, namely

                                  27   the Government’s final sentencing decision in the case, much like in Fernandez. The Court

                                  28   simply disagrees with Plaintiff that the Government’s motion does not argue “that the internal
                                                                                         5
                                   1   memorandum was used to formulate a decision or policy,” Opp. at 4; more than half of the

                                   2   Government’s motion is spent arguing that the memorandum is protected because it does exactly

                                   3   that.

                                   4           Second, as Petitioner concedes, Opp. at 4, the memorandum is covered by the work

                                   5   product privilege because it is an internal document prepared by a U.S. attorney in anticipation of

                                   6   litigation. The Court disagrees with Petitioner that this case warrants an exception to non-

                                   7   disclosure under either privilege here. See Opp. at 5 (citing N. Pacifica, LLC v. City of Pacifica,

                                   8   274 F. Supp. 2d 1118, 1122 (N.D. Cal. 2003)). Petitioner has sufficient other means for gathering

                                   9   evidence of the key facts in this case—namely, the extent to which she cooperated with the

                                  10   Government. See N. Pacifica, 274 F. Supp. 2d at 1124 (“[P]erhaps the most important factor in

                                  11   determining whether the deliberative process privilege should be overcome [is] the availability or

                                  12   unavailability of comparable evidence from other sources.”). The Government has provided
Northern District of California
 United States District Court




                                  13   copious documentation that demonstrates the scope of Petitioner’s cooperation, including

                                  14   summaries of the proffer meetings and documents relating to the Government’s use of her

                                  15   information in the subsequent prosecution of other individuals. See ECF 168 (requiring disclosure

                                  16   of such documents). Though these same facts may be contained in the memorandum, Petitioner

                                  17   does not have a right to access this information where she can access it through other means and

                                  18   where it is so interwoven with the deliberative process that it cannot be severed from the

                                  19   Government’s opinions on the matter. See Fernandez, 231 F.3d at 1247. Put simply, the only

                                  20   new information Petitioner might glean from this memorandum is the Government’s opinions on

                                  21   Petitioner’s cooperation; these opinions are privileged.

                                  22           For much the same reason, the Government has not waived these privileges. The Court

                                  23   agrees with Petitioner that the Government has put into issue the scope of Petitioner’s cooperation,

                                  24   including any argument that she may have intentionally withheld information. See Opp. at 2; ECF

                                  25   155 at 9. But this is not equivalent to putting its own opinions on the matter into evidence; the

                                  26   Court reads the Government’s arguments to be tied only to the scope and quality of Petitioner’s

                                  27   cooperation, not to its thoughts or opinions on the matter at the time. As such, the Government

                                  28   will not be permitted to argue that it subjectively believed, at the time of sentencing, that
                                                                                          6
                                   1   Petitioner’s cooperation was not extensive. Instead, the Government will be limited to arguing

                                   2   that it was objectively reasonable for it to conclude that it need not have shared the cooperation

                                   3   with the Court based on the lack of meaningful cooperation by Petitioner.

                                   4          Accordingly, the Court holds that the memorandum is privileged, and the Government has

                                   5   not waived this privilege. The Government’s motion is GRANTED with respect to this document.

                                   6   III.   ORDER
                                   7          Based on the foregoing, the Government’s motion is GRANTED. Discovery in this action

                                   8   having concluded, the Court hereby sets the following post-disclosure briefing schedule:

                                   9   Petitioner’s post-disclosure brief is due on or before May 27, 2019. The Government’s response is

                                  10   due on or before June 10, 2019. And Petitioner’s reply is due on or before June 17, 2019. In her

                                  11   opening post-disclosure brief, Petitioner should inform the Court whether she believes an

                                  12   evidentiary hearing is necessary, and the Government may respond to any such request. Both
Northern District of California
 United States District Court




                                  13   parties should fully incorporate all arguments from their original briefs (ECF 149, 155, 158) into

                                  14   their post-disclosure briefing. In deciding Petitioner’s Motion to Vacate, the Court will only

                                  15   consider arguments and evidence presented in the post-disclosure briefing.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: May 13, 2019

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
